            Case 1:16-cv-00041-CFC Document 258 Filed 04/30/19 Page 1 of 2 PageID #: 11204

                                                                                             Francis DiGiovanni
                                                                                             302-467-4266 Direct
                                                                                             302-467-4201 Fax
                                                                                             Francis.DiGiovanni@dbr.com


          Law Offices

 222 Delaware Avenue
                                                                         April 30, 2019
            Suite 1410
      Wilmington, DE      Via CM/ECF and Hand Delivery
           19801-1621

                          The Honorable Colm F. Connolly
         302-467-4200
     302-467-4201 fax
                          United States District Court
www.drinkerbiddle.com      for the District of Delaware
                          844 N. King Street
                          Wilmington, DE 19801
         CALIFORNIA
                                   Re:    f’real Foods, LLC et al. v. Hamilton Beach Brands, Inc., et al.
       CONNECTICUT

           DELAWARE
                                          C.A. No. 16-41-CFC (D.Del.)
             ILLINOIS

             LONDON       Dear Judge Connolly:
         NEW JERSEY

           NEW YORK                A court may reconsider and revise a claim construction to correct a previous,
      PENNSYLVANIA
                          incorrect construction. As other courts have recognized, “[g]iven that claim construction
                TEXAS

    WASHINGTON D.C.
                          is a ‘mongrel practice’ with ‘evidentiary underpinnings,’ it is entirely appropriate for the
                          Court to adjust its construction of claims prior to instructing the jury if the evidence
                          compels an alternative construction, or if one side or the other advances a spin on the words
                          that is unwarranted. Network Protection Sciences, LLC v. Fortinet, Inc., No. C 12-01106
                          WHA, 2012 WL 6680155, at *3 (N.D. Cal. 2012) (quoting Markman v. Westview
                          Instruments, Inc., 517 U.S. 370, 390 (1996)).

                                   The Federal Circuit has explained:

                                   [T]his court understands that a trial judge may learn more about the
                                   technology during the trial that necessitates some clarification of claim
                                   terms before the jury deliberates . . . .

                                   As this court has recognized, “district courts may engage in a rolling claim
                                   construction, in which the court revisits and alters its interpretation of the
                                   claim terms as its understanding of the technology evolves.” . . . Moreover,
                                   “[w]hen the parties raise an actual dispute regarding the proper scope of
                                   these claims, the court, not the jury, must resolve that dispute.” O2 Micro
                                   Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir.
                                   2008).

                          Pressure Prods. Medical Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1315-16 (Fed.
                          Cir. 2010) (citations omitted; underscoring added); see also Trover Grp. Inc. v. Tyco Int’l
                          Ltd., No. 2:13-CV-52-WCB, 2014 WL 3736340, at *22 (E.D. Tex. July 28, 2014) (Bryson,
       Established 1849   J.) (“[T]he Court’s constructions of the various claim terms are necessarily tentative, based
                          on the Court’s present understanding of the invention . . . . The Court will consider any


                          118648250.1
Case 1:16-cv-00041-CFC Document 258 Filed 04/30/19 Page 2 of 2 PageID #: 11205



      The Honorable Colm F. Connolly
      April 30, 2019
      Page 2



      possible refinement in the claim construction as the case proceeds if it appears that the
      refinement would more accurately reflect the meaning of the claims or assist the jury in
      understanding them.”)

               In this case, Judge Sleet’s earlier claim constructions are not binding “law-of-the-
      case.” See In re Papst Licensing, 778 F.3d 1255, 1261 (Fed. Cir. 2015) (“[I]t is worth
      reiterating that a district court may (and sometimes must) revisit, alter, or supplement its
      claim constructions . . . to the extent necessary to ensure that final constructions serve their
      purpose of genuinely clarifying the scope of claims for the finder of fact.”).1 Thus, if the
      Court sees fit, it should amend the claim construction order and provide to the jury the
      constructions that are proper under the law. To the extent the parties seek to put in evidence
      implicated by such an amended construction order, time remains for both parties to do so:
      The Defendants’ technical expert is expected to testify Wednesday afternoon, but more
      likely Thursday morning, and Plaintiffs’ technical expert may be re-called during their
      rebuttal case before closing arguments.

                                                     Respectfully submitted,

                                                     /s/ Francis DiGiovanni

                                                     Francis DiGiovanni

      FD/cec
      cc:    Counsel of Record via CM/ECF filing
             Clerk of the Court




      1
        “A successor judge steps into the shoes of his or her predecessor, and is thus bound by
      the same rulings and given the same freedom, as the first judge. To the extent that a trial
      judge can alter a previous ruling, so too can a successor judge.” Exxon Corp. v. United
      States, 931 F.2d 874, 878 (Fed. Cir. 1991). The law-of-the-case doctrine does not apply to
      earlier interlocutory rulings in this case because that doctrine “does not constrain the trial
      court with respect to issues not actually considered by an appellate court.” Id. at 877 (italics
      in original).


      118648250.1
